 

Exhibit 10.1

January 23, 2017

 

[             ]

 

Dear Sirs:

This agreement (this “Agreement”) is being delivered to you in connection with
that certain understanding by and among Great Basin Scientific, Inc., a Delaware
corporation, with headquarters located at 420 E. South Temple, Suite 520, Salt
Lake City, UT 84111 (the “Company”) and [         ]. (the “Holder”).

Reference is hereby made to that certain Securities Purchase Agreement, dated
June 29, 2016, by and among the Company, the Holder and certain other buyers
signatory thereto (as amended prior to the date hereof, the “2016 SPA”),
pursuant to which the Holder acquired (i) senior secured convertible notes (as
amended prior to the date hereof, the “2016 Holder Notes”) and (ii) warrants to
acquire shares of Common Stock as. Capitalized terms not defined herein shall
have the meaning as set forth in the 2016 SPA or in the 2016 Holder Notes, as
applicable.

The Holder, constituting the Required Holders under the 2016 Notes, and the
Company hereby agree to further amend the 2016 Notes pursuant to Section 19 of
the 2016 Notes as set forth herein, which amendments shall be binding on the
Holder and all holders of the Other Notes (the “Other Holders”) as follows:

A.Section 18(c) of the 2016 Notes is hereby amended and restated, as follows:

"(c)Leak-Out.  

(i)During the period commencing on January 3, 2017 and ending with close of
trading on March 1, 2017, exclusive (such period, the "Restricted Period"),
neither the Holder, nor any of its Buyer Trading Affiliates (as defined in the
2016 SPA), collectively, shall sell, directly or indirectly, (including, without
limitation, any sales, short sales, swaps or any derivative transactions that
would be equivalent to any sales or short positions) on any Trading Day during
the Restricted Period (any such date, a “Date of Determination”), more than the
Holder's Pro Rata Share (as defined below) of the trading volume of Common Stock
on the Principal Market (or such other primary market in which the Common Stock
is then trading) as reported by Bloomberg for the applicable Date of
Determination; provided, that the foregoing restrictions shall not apply to any
actual “long” (as defined in Regulation SHO of the 1934 Act) sales by the Holder
or any of its Buyer Trading Affiliates at a price greater than $0.50 per share
(in each case, as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or other similar events occurring after January
23, 2017) (each such transfer a “Permitted Transfer”); provided,



--------------------------------------------------------------------------------

 

further, that neither the Holder, nor any of its Buyer Trading Affiliates shall
sell, directly or indirectly, (including, without limitation, any sales, short
sales, swaps or any derivative transactions that would be equivalent to any
sales or short positions) any Common Stock on January 23, 2017.  As used herein,
"Holder's Pro Rata Share" means 55% of a percentage determined by multiplying
100 and a fraction (i) the numerator of which is the outstanding Principal
amount of this Note on January 23, 2017 and (ii) the denominator of which is the
sum of (x) the outstanding Principal amount of this Note on January 23, 2017 and
(y) the outstanding principal amounts of all Other Notes on January 23, 2017;
provided, however, that to the extent the Holder and/or any holder of Other
Notes withdraws cash from its Holder Master Control Account, the Holder's Pro
Rata Share shall be computed anew for the Holder and all holders of Other Notes
as of the date of such cash withdrawal and the Company shall promptly, but in
any event within one (1) Business Day of such cash withdrawal, deliver written
notice thereof to all holders of Notes and advise holders of Notes of their
respective revised Holder's Pro Rata Share, which revised Holder's Pro rata
Share shall be effective as of the date such holders receive such written
notice.

(ii)Notwithstanding anything herein to the contrary, during the Restricted
Period, the Holder may, directly or indirectly, sell or transfer all, or any
part, of this Note or the Holder's Warrants (or any securities issuable upon
conversion or exercise of this Notes or the Holder's Warrants, as applicable)
(the “Restricted Securities”) to any Person (an “Assignee”) without complying
with (or otherwise limited by) the restrictions set forth in this Section 18(c);
provided, that as a condition to any such sale or transfer an authorized
signatory of the Company and such Assignee duly execute and deliver an agreement
containing the same provisions as contained in this Section 18(c) (an “Assignee
Agreement”) and sales of the Holder and its Buyer Trading Affiliates and all
Assignees (other than Permitted Transfers) shall be aggregated for all purposes
of this Section 18(c) and all Assignee Agreements."

For the avoidance of doubt, after giving effect to the foregoing amendments, the
Holder’s Pro Rata Share for the Holder as of the date hereof shall be 42.5%.

The Company hereby acknowledges and agrees that as of the date hereof one or
more Equity Conditions Failures have occurred and are continuing and, therefore,
a Control Account Holder Release Event has occurred and is continuing.

The Company hereby confirms and agrees that (i) except with respect to the
amendments set forth in this Agreement as of the date hereof, the 2016 Note and
the other Transaction Documents (as defined in the 2016 SPA) shall continue to
be, in full force and effect, (ii) the execution, delivery and effectiveness of
this Agreement shall not operate as an amendment of any right, power or remedy
of the Holder except to the extent expressly set forth herein and (iii) as of
the date hereof, the 2016 Note will be deemed to be fully amended and restated
to reflect the amendments set forth above.



--------------------------------------------------------------------------------

 

The Company shall, on or before 8:30 a.m., New York City time, on January 23,
2017, issue a Current Report on Form 8-K attaching this Agreement as an exhibit
thereto (including all attachments, the “8-K Filing”) disclosing all material
terms of the transactions contemplated hereby.  From and after the filing of the
8-K Filing, the Holder shall not be in possession of any material, nonpublic
information received from the Company or any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents, that is not
disclosed in the 8-K Filing.  In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the older or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect.  The Company shall not, and shall cause its officers, directors,
employees, affiliates and agents, not to, provide the Holder with any material,
nonpublic information regarding the Company from and after the date hereof
without the express written consent of the Holder.  To the extent that the
Company delivers any material, non-public information to the Holder without the
Holder’s express prior written consent, the Company hereby covenants and agrees
that the Holder shall not have any duty of confidentiality to the Company, any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agent with respect to, or a duty to the to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agent or not to trade on the basis of, such material, non-public
information. The Company shall not disclose the name of the Holder in any
filing, announcement, release or otherwise, unless such disclosure is required
by law or regulation.  The Company understands and confirms that the Holder will
rely on the foregoing representations in effecting transactions in securities of
the Company.

The Company shall reimburse the Holder for its legal fees and expenses in
connection with the preparation and negotiation of this Agreement and
transactions contemplated thereby, by paying, promptly but in any event within
five (5) Business Days of the date hereof, any such amount to Schulte Roth &
Zabel LLP (the “Holder Counsel Expense”) by wire transfer of immediately
available funds in accordance with the written instructions of Schulte Roth &
Zabel LLP delivered to the Company.  The Holder Counsel Expense shall be paid by
the Company whether or not the transactions contemplated by this Waiver are
consummated.  Except as otherwise set forth above, each party to this Waiver
shall bear its own expenses in connection with the transactions contemplated
hereby.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing in accordance with
the information set forth in the 2016 SPA.

This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all prior negotiations,
letters and understandings relating to the subject matter hereof and are fully
binding on the parties hereto.



--------------------------------------------------------------------------------

 

This Agreement may be executed simultaneously in any number of counterparts.
Each counterpart shall be deemed to be an original, and all such counterparts
shall constitute one and the same instrument. This Agreement may be executed and
accepted by facsimile or PDF signature and any such signature shall be of the
same force and effect as an original signature.

The terms of this Agreement shall be binding upon and shall inure to the benefit
of each of the parties hereto and their respective successors and assigns.

This Agreement may not be amended or modified except in writing signed by each
of the parties hereto.

All questions concerning the construction, validity, enforcement and
interpretation of this letter agreement shall be governed by the internal laws
of the State of New York, without giving effect to any choice of law or conflict
of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this letter
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereby irrevocably waives any
right it may have, and agrees not to request, a jury trial for the adjudication
of any dispute hereunder or in connection with or arising out of this letter
agreement or any transaction contemplated hereby.

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this letter agreement, the other parties hereto may
not have an adequate remedy at law for money damages in the event that this
Agreement has not been performed in accordance with its terms, and therefore
agrees that such other parties shall be entitled to seek specific enforcement of
the terms hereof in addition to any other remedy it may seek, at law or in
equity.

The obligations of the Holder under this Agreement are several and not joint
with the obligations of any Other Holder under any other agreement, and the
Holder shall not be responsible in any way for the performance of the
obligations of any Other Holder under any such other agreement. Nothing
contained herein or in this Agreement, and no action taken by the Holder



--------------------------------------------------------------------------------

 

pursuant hereto, shall be deemed to constitute the Holder and the Other Holders
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Holder and the Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement and the Company acknowledges that
the Holder and the Other Holders are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any other Agreement. The Company and the Holder confirm that the Holder has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Holder shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose nor shall the Holder have any right of enforcement
or otherwise against any Other Holder related hereto.

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any restrictions on the sale of Securities (as
defined in the 2016 SPA) or amendments to the terms of the 2016 Notes
substantially in the form of this Agreement (or any amendment, modification,
waiver or release thereof) (each a “Settlement Document”), is or will be more
favorable to such Other Holder than those of the Holder and this Agreement. If,
and whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the Company shall provide notice thereof to the Holder
promptly following the occurrence thereof and (ii) the terms and conditions of
this Agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Settlement Document.

[The remainder of the page is intentionally left blank]



--------------------------------------------------------------------------------

 

 

Sincerely,

GREAT BASIN SCIENTIFIC, INC.

 

By: ____________________________

       Name:

       Title:

 

Agreed to and Acknowledged:

“HOLDER”

 

[                ].

By: [               ]

 

By: ____________________________

       Name:

Title:

 

 

[Signature Page to Agreement]

